64 F.3d 659
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Restoney ROBINSON, Plaintiff-Appellant,v.NORTH CAROLINA ATTORNEY GENERAL;  Walter Johnson;  Paul B.Calhoun;  Howard L. Wooten;  Mcnair W. Perry,Defendants-Appellees.
No. 95-6827.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1995.Decided Aug. 21, 1995.

Restoney Robinson, Appellant Pro Se.  Richard Norwood League, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, NC, for Appellees.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders denying relief on his 28 U.S.C. Sec. 2254 (1988) petition and denying his motions for reconsideration.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and its orders denying Appellant's motions for reconsideration and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Robinson v. North Carolina Attorney Gen., No. CA-94-63-2 (M.D.N.C. Feb. 3, 1995;  Mar. 1, 1995;  Mar. 23, 1995;  May 10, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED